Title: John Adams to Abigail Adams, 2 December 1792
From: Adams, John
To: Adams, Abigail


My dearest Friend
New York Decr. 2. 1792
At Hartford, finding the Roads obstructed with Such Banks of Snow, as were impassable with Wheels I left my Chaise with Mr Frederick Bull of that town to be sent to Boston, and my Horses to be sent after me, and took to the Mail Stage. We happened to have agreable Passengers, and arrived here on Wednesday night. as I had little sleep for several nights, I found myself fatigued, a little fevourish with a bad Sore throat, and have been nursing here till sunday. tomorrow morning I go off for Philadelphia. Charles and our Friends are well— Some Persons have recd letters from our Children in London who expect to come home in the Spring.
Governor Clinton is to be V. P. of U. S. and Govr of N. Y. too, at least this is the Sanguine Stile both of his Friends and Enemies. Some of both I mean. The C. J. has been very Sick but is recovered. He looks very thin and pale however.
Charles has had some Business, and has argued and gained his first Cause. It is no small Thing to make the Beginning at the Bar. He wants Books and I must help him to purchase a few of the most necessary.
I wrote you from Hartford and shall write again from Philadelphia. I hear many Stories of Marches and Countermarches Intrigues and Manœuvres of Burke Dallas, Edwards Clinton &c &c to form Combinations vs. the V. P. but I know not how much of it to Credit. at all Events I hope I shall not be obliged to lie alone next Winter, and with this Wish I close my Letter—
yours forever & forever
J. A.
